Name: Commission Regulation (EC) No 1339/1999 of 24 June 1999 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products
 Type: Regulation
 Subject Matter: cooperation policy;  tariff policy;  trade;  processed agricultural produce;  trade policy
 Date Published: nan

 Avis juridique important|31999R1339Commission Regulation (EC) No 1339/1999 of 24 June 1999 amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products Official Journal L 159 , 25/06/1999 P. 0022 - 0028COMMISSION REGULATION (EC) No 1339/1999of 24 June 1999amending Regulation (EC) No 1374/98 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products(1), as last amended by Regulation (EC) No 1587/96(2), and in particular Articles 13(3) and 16(1) and (4) thereof,Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(3), and in particular Article 1(1) thereof,(1) Whereas the tariff quotas for milk product listed in the GATT/WTO agreement, not specified by country of origin, are increased every year from 1 July; whereas Annex II to Commission Regulation (EC) No 1374/98(4) must be adjusted accordingly;(2) Whereas Council Regulation (EC) No 70/97(5), as last amended by Regulation (EC) No 2863/98(6), relating to the unilateral preferential arrangements applicable to certain countries formerly part of the Republic of Yugoslavia excludes the Federal Republic of Yugoslavia from any preferential arrangements; whereas the references to this country in Annex IV to Regulation (EC) No 1374/98 should therefore be removed;(3) Whereas Annex VII to Regulation (EC) No 1374/98 lists the names and locations of the agencies issuing IMA 1 certificates; whereas some of the information relating to these agencies is incomplete or needs updating; whereas that Annex should therefore be amended;(4) Whereas Regulation (EC) No 1374/98 is a recasting of Commission Regulation (EC) No 1600/95(7); whereas in the course of this recasting some of the references made in the Annex were incorrect; whereas the necessary corrections should be made;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 1374/98 is hereby amended as follows:1. Annex II is replaced by Annex I to this Regulation;2. in Annex IV, the information relating to order numbers 8 and 9 is replaced by the information in Annex II to this Regulation;3. Annex VII is replaced by Annex III to this Regulation;4. Annex VIII is replaced by Annex IV to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 June 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28.6.1968, p. 13.(2) OJ L 206, 16.8.1996, p. 21.(3) OJ L 146, 20.6.1996, p. 1.(4) OJ L 185, 30.6.1998, p. 21.(5) OJ L 16, 18.1.1997, p. 1.(6) OJ L 358, 31.12.1998, p. 85.(7) OJ L 151, 1.7.1995, p. 12.ANNEX I"ANNEX IITARIFF QUOTAS PURSUANT TO GATT/WTO AGREEMENTS, NOT SPECIFIED BY COUNTRY OF ORIGIN(GATT/WTO year)>TABLE>"ANNEX II">TABLE>"ANNEX III"ANNEX VIIISSUING AGENCIES>TABLE>"ANNEX IV"ANNEX VIII>PIC FILE= "L_1999159EN.002803.EPS">"